--------------------------------------------------------------------------------

Exhibit 10.2


 
AMENDMENT NO. 1 TO
 
CALLON PETROLEUM COMPANY
 
2002 STOCK INCENTIVE PLAN
 
THIS AMENDMENT is entered into as of December 31, 2008 by Callon Petroleum
Company (the “Company”).
 
WITNESSETH THAT:
 
WHEREAS, the Company previously adopted the Callon Petroleum Company 2002 Stock
Incentive Plan  (the “Plan”); and
 
WHEREAS, the Company desires to amend the Plan for compliance with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”).
 
NOW, THEREFORE, effective as of December 31, 2008, the Plan is amended as
follows:
 
 
1.
Section 1.4 of the Plan is hereby amended by adding the following sentence to
the end of said Section:

 
Notwithstanding the preceding provisions of this Section, (i) no amendment or
other modification of an Award shall be made to the extent such modification
results in any Stock Option or Stock Appreciation Right with an exercise price
less than 100% of the Fair Market Value per share on the date of grant, and
(ii) no acceleration of vesting, extension of exercisability or other
modification shall be made that will subject the Participant to adverse taxation
under Code Section 409A.
 
 
2.
Section 2.6 of the Plan is hereby deleted in its entirety and replaced with the
following:



 
Section 2.6.                      Issuance of Certificates.  As soon as
practicable after receipt of payment, the Company shall deliver to the Optionee
a certificate or certificates for such shares of Common Stock unless such
certificate or certificates have been previously delivered to a broker pursuant
to Section 2.5(c).  The Optionee shall become a stockholder of the Company with
respect to Common Stock represented by share certificates so issued and as such
shall be fully entitled to receive dividends, to vote and to exercise all other
rights of a stockholder unless the Plan Administrator, in its discretion,
imposes conditions, restrictions or contingencies with respect to such shares in
the applicable Award Agreement.
 
 
3.
Section 2.7(b) of the Plan is hereby deleted in its entirety and replaced with
the following:

 
        (b)    Upon termination of the Optionee's employment by reason of
Retirement or perma­nent disability (as determined by the Plan Administrator),
the Optionee may exercise any Stock Options, provided such option exercise
occurs within both (i) the remaining Option Term of the Stock Option and (ii)
one year.

 
11

--------------------------------------------------------------------------------

 

 
4.
Section 2.7(c) of the Plan is hereby deleted in its entirety and replaced with
the following:



         (c)    Upon termination of the Optionee's employment by reason other
than death, Retirement, dis­abil­ity or cause (as each, other than Retirement,
is determined by the Plan Administrator), the Optionee may exercise any Stock
Options, provided such option exercise occurs within both (i) the remaining
Option Term of the Stock Option and (ii) 30 days of the date of termination.


 
5.
Section 3.3 of the Plan is hereby deleted in its entirety and replaced with the
following:



 
Section 3.3.                      SAR Exercise Price.  The exercise price per
share of Common Stock (“Exercise Price”) used to determine the value to be
received upon the exercise of a SAR shall be no less than 100% of the Fair
Market Value of a share of Common Stock on the date the SAR is granted.
 
 
6.
Section 3.5 of the Plan is hereby deleted in its entirety and replaced with the
following:



 
        Section 3.5.                      Exercise of SAR.  Each Award Agreement
providing for SARs shall set forth procedures governing the exercise of the SAR
granted thereunder.  Settlement of SARs may be made in shares of Common Stock
(valued at their Fair Market Value at the time of exercise), in cash or in a
combination thereof, as determined in the discretion of the Plan
Administrator.  As soon as practicable after the exercise of an SAR for shares
of Common Stock, the Company shall deliver to the SAR Holder a certificate or
certificates for such shares of Common Stock.  The SAR Holder shall become a
stockholder of the Company with respect to Common Stock represented by share
certificates so issued and as such shall be fully entitled to receive dividends,
to vote and to exercise all other rights of a stockholder, unless the Plan
Administrator, in its discretion, imposes conditions, restrictions or
contingencies with respect to such shares in the applicable Award Agreement.
 
 
7.
Section 5.6 of the Plan is hereby deleted in its entirety and replaced with the
following:



 
Section 5.6.                      Termination of Employment.  Unless the
applicable Award Agreement provides for vesting upon death, disability,
Retirement or other termination of employment, upon any such termination of
employment of a Participant prior to vesting of Restricted Stock, all
outstanding and unvested Awards of Restricted Stock to such Participant shall be
canceled, shall not vest and shall be returned to the Company.
 
 
8.
Section 6.4 of the Plan is hereby deleted in its entirety and replaced with the
following:



 
Section 6.4.                      Certificates.  As soon as practicable after
the vesting of Restricted Stock Units, the Company shall deliver to the
Participant a certificate or certificates for such shares of Common Stock.  The
Participant shall become a stockholder of the Company with respect to Common
Stock represented by share certificates so issued and as such shall be fully
entitled to receive dividends, to vote and to exercise all other rights of a
stockholder unless the Plan Administrator, in its discretion, imposes
conditions, restrictions or contingencies with respect to such shares in the
applicable Award Agreement.
 
 
9.
Section 6.6 of the Plan is hereby deleted in its entirety and replaced with the
following:


 
12

--------------------------------------------------------------------------------

 

Section 6.6.                      Termination of Employment.  Unless the
applicable Award Agreement provides for vesting upon death, disability,
Retirement or other termination of employment, upon any such termination of
employment of a Participant prior to vesting of Restricted Stock Units, all
outstanding and unvested Awards of Restricted Stock Units to such Participant
shall be canceled, shall not vest and shall be returned to the Company.
 
 
10.
Section 7.7 of the Plan is hereby deleted in its entirety and replaced with the
following:



 
Section 7.7.                      Termination of Employment.  Unless the Award
Agreement provides for vesting upon death, disability, Retirement or other
termination of employment, upon any such termination of employment of a
Participant prior to vesting of Performance Shares, all outstanding and unvested
Awards of Performance Shares to such Participant shall be canceled, shall not
vest and shall be returned to the Company.
 
 
11.
Section 8.6 of the Plan is hereby deleted in its entirety and replaced with the
following:



 
        Section 8.6.                     Payments of Awards.  Following the
conclusion of each Performance Cycle, the Plan Administrator shall determine the
extent to which performance targets have been attained, and the satisfaction of
any other terms and conditions with respect to the vesting of an Award relating
to such Performance Cycle.  Subject to the provisions of Section 8.3, to the
extent the Plan Administrator determines Performance Units have vested, the
Company shall issue to the Participant certificates representing vested shares,
cash payment, or a combination of both as provided in the applicable Award
Agreement.
 
 
12.
Section 8.7 of the Plan is hereby deleted in its entirety and replaced with the
following:



 
Section 8.7.                      Termination of Employment.  Unless the Award
Agreement provides for vesting upon death, disability, Retirement or other
termination of employment, upon any such termination of employment of a
Participant prior to vesting of Performance Unit, all outstanding and unvested
Awards of Performance Shares to such Participant shall be canceled and shall not
vest.
 
 
13.
Section 9.7(e) of the Plan is hereby deleted in its entirety and replaced with
the following:

 
         (e)    “Fair Market Value” means, while the Company is a publicly-held
corporation, the average of the opening and closing prices of a share of Common
Stock on the date as of which Fair Market Value is to be determined, or if no
such sales were made on such date, the closing sales price on the immediately
preceding business day of a share as reported on the New York Stock Exchange or
other principal securities exchange on which Shares are then listed or admitted
to trading.  If the Company is not a publicly-held corporation at the time a
determination of the Fair Market Value of the Common Stock is required to be
made hereunder, the determination of Fair Market Value for purposes of the Plan
shall be made by the Plan Administrator in its sole and absolute discretion and
using a reasonable valuation method in accordance with the requirements of Code
Section 409A and the regulations and other guidance issued thereunder. In this
respect, the Plan Administrator may rely on such financial data, appraisals,
valuations, experts, and other sources as, in its sole and absolute discretion,
it deems advisable under the circumstances.
 
 
14.
A new Section 9.7(m) is added to the Plan, and the existing Section 9.7(m) and
is re-labeled as Section 9.7(n), as follows:

 
 
(m)
“Retirement” means the voluntary termination of employment from the Company
constituting retirement for age on any date after the participant attains the
normal retirement age of 70 years.

 
 
13

--------------------------------------------------------------------------------

 

 
15.
Section 9.11(d) is hereby deleted in its entirety and replaced with the
following:

 
(d)           If the Company has a “Change in Control” (as defined
herein)  under circumstances where the Company is not the surviving corporation,
while unvested Bonus Stock, SARs, Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units or unexercised Options remain
outstanding, then the Plan Administrator may direct that any of the following
shall occur:
 
(i)           If the successor entity is willing to assume the obligation to
deliver shares of stock or other securities after the effective date of the
Change in Control, each holder of an outstanding Option shall be entitled to
receive, upon the exercise of such Option and payment of the Option Price, in
lieu of shares of Common Stock, such shares of stock or other securities as the
holder of such Option would have been entitled to receive had such Option been
exercised immediately prior to the Change in Control, and the terms of such
Option and any tandem SAR associated with such Option shall apply as nearly as
practicable to the shares of stock or other securities purchasable upon exercise
of the Option following such Change in Control;
 
(ii)         The Plan Administrator may waive any limitations set forth in or
imposed pursuant to this Plan or any Award Agreement with respect to such Option
and any tandem SAR, Bonus Stock, SAR, Restricted Stock, Restricted Stock Unit,
Performance Share or Performance Unit such that (A) such Option and tandem SAR
shall become exercisable prior to the record or effective date of such Change in
Control or (B) the vesting of such Bonus Stock, SAR, Restricted Stock,
Restricted Stock Unit, Performance Share or Performance Unit shall occur upon
such Change in Control; and/or
 
(iii)        The Plan Administrator may cancel all outstanding Options and
tandem SARs as of the effective date of any such Change in Control provided that
prior notice of such cancellation shall be given to each holder of an Option at
least 30 days prior to the effective date of such Change in Control, and each
holder of an Option shall have the right to exercise such Option or any tandem
SARs in full during a period of not less than 30 days prior to the effective
date of such Change in Control.
 
For all purposes of this Plan, a “Change in Control” of the Company occurs upon
a change in the Company’s ownership, its effective control or the ownership of a
substantial portion of its assets, as follows:


(a)
Change in Ownership.  A change in ownership of the Company occurs on the date
that any “Person” (as defined in below), other than (1) the Company or any of
its subsidiaries, (2) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (3) an
underwriter temporarily holding stock pursuant to an offering of such stock, or
(4) a corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of the
Company’s stock, acquires ownership of the Company’s stock that, together with
stock held by such Person, constitutes more than 50% of the total fair market
value or total voting power of the Company’s stock.  However, if any Person is
considered to own already more than 50% of the total fair market value or total
voting power of the Company’s stock, the acquisition of additional stock by the
same Person is not considered to be a Change of Control.  In addition, if any
Person has effective control of the Company through ownership of 30% or more of
the total voting power of the Company’s stock, as discussed in paragraph (b)
below, the acquisition of additional control of the Company by the same Person
is not considered to cause a Change in Control pursuant to this paragraph (a);
or


 
14

--------------------------------------------------------------------------------

 

(b)
Change in Effective Control.  Even though the Company may not have undergone a
change in ownership under paragraph (a) above, a change in the effective control
of the Company occurs on either of the following dates:



(1)           the date that any Person acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such
Person) ownership of the Company’s stock possessing 30 percent or more of the
total voting power of the Company’s stock.  However, if any Person owns 30% or
more of the total voting power of the Company’s stock, the acquisition of
additional control of the Company by the same Person is not considered to cause
a Change in Control pursuant to this subparagraph (b)(1); or
 
(2)           the date during any 12-month period when a majority of members of
the Board of Directors is replaced by directors whose appointment or election is
not endorsed by a majority of the Board of Directors before the date of the
appointment or election; provided, however, that any such director shall not be
considered to be endorsed by the Board of Directors if his or her initial
assumption of office occurs as a result of an actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board of
Directors; or


(c)
Change in Ownership of Substantial Portion of Assets.  A change in the ownership
of a substantial portion of the Company’s assets occurs on the date that a
Person acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such Person) assets of the Company, that have
a total gross fair market value equal to at least 40% of the total gross fair
market value of all of the Company’s assets immediately before such acquisition
or acquisitions.  However, there is no Change in Control when there is such a
transfer to an entity that is controlled by the shareholders of the Company
immediately after the transfer, through a transfer to (i) a shareholder of the
Company (immediately before the asset transfer) in exchange for or with respect
to the Company’s stock; (ii) an entity, at least 50% of the total value or
voting power of the stock of which is owned, directly or indirectly, by the
Company; (iii) a Person that owns directly or indirectly, at least 50% of the
total value or voting power of the Company’s outstanding stock; or (iv) an
entity, at least 50% of the total value or voting power of the stock of which is
owned by a Person that owns, directly or indirectly, at least 50% of the total
value or voting power of the Company’s outstanding stock.


 
15

--------------------------------------------------------------------------------

 

For purposes of the foregoing definition,


(a)
“Person” shall have the meaning given in Code Section 7701(a)(1).  Person shall
include more than one Person acting as a group as defined by the Final Treasury
Regulations issued under Code Section 409A.



(b)
“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Securities Exchange Act of 1934, as amended.



The provisions of this Section 9.11(d) shall be interpreted in accordance with
the requirements of the Final Treasury Regulations under Code Section 409A, it
being the intent of the parties that this Section 9.11(d) shall be in compliance
with the requirements of said Code Section and said Regulations.
 
 
16.
Section 9.16 is hereby deleted in its entirety and replaced with the following:



 
Section 9.16.                                [RESERVED]
 
 
17.
A new Section 9.19 is added to the Plan as follows:



 
        Section 9.19.  Section 409A Compliance.  To the extent that the Plan
provides for the payment of amounts that constitute “nonqualified deferred
compensation” under Code Section 409A, the Plan is intended to comply with the
provisions of Code Section 409A so as to prevent the inclusion of gross income
of any amounts deferred hereunder in a taxable year that is prior to the taxable
year or years in which such amounts would otherwise be actually distributed and
made available to participants or beneficiaries.
 
 
18.
This Amendment may be executed in any number of counterparts, each of which
shall be an original, and all of which together shall constitute one agreement.



 


IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed in
its name and on its behalf by its duly authorized officer, effective as of the
date first written above.





 
CALLON PETROLEUM COMPANY
                     
By:______________________________
   
Name:   Fred L. Callon
   
Title:     President & Chief Executive Officer
 

 

16

--------------------------------------------------------------------------------